Exhibit 10.3
DOLE FOOD COMPANY, INC.
GRANT NOTICE FOR 2009 STOCK INCENTIVE PLAN
RESTRICTED STOCK
(For Nonemployee Directors)
FOR GOOD AND VALUABLE CONSIDERATION, Dole Food Company, Inc. (the “Company”),
hereby grants to Participant named below the number of restricted shares of the
Company’s common stock, par value $0.001 (the “Common Stock”) specified below
(the “Award”), upon the terms and subject to the conditions set forth in this
Grant Notice, the Dole Food Company, Inc. 2009 Stock Incentive Plan (the “Plan”)
and the Standard Terms and Conditions (the “Standard Terms and Conditions”)
adopted under such Plan and provided to Participant, each as amended from time
to time. This Award is granted pursuant to the Plan and is subject to and
qualified in its entirety by the Standard Terms and Conditions.

     
Name of Participant:
   
 
   
Grant Date:
  November 29, 2010
 
   
Number of shares of restricted stock:
   
 
   
Vesting Schedule:
  The Award vests with respect to 100% of the shares of restricted stock on
October 28, 2011.

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

          DOLE FOOD COMPANY, INC.    
 
       
 
      Participant Signature
 
       
By

Title:
 

 
   Address (please print):
 
 
 
   
 
       
 
       
 
       
 
       
 
       

 



--------------------------------------------------------------------------------



 



DOLE FOOD COMPANY, INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK
(For Nonemployee Directors)
These Standard Terms and Conditions apply to the Award of restricted stock
granted to a nonemployee director pursuant to the Dole Food Company, Inc. 2009
Stock Incentive Plan (the “Plan”), which are evidenced by a Grant Notice or an
action of the Administrator that specifically refers to these Standard Terms and
Conditions. In addition to these Terms and Conditions, the restricted stock
shall be subject to the terms of the Plan, which are incorporated into these
Standard Terms and Conditions by this reference. Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.

1.   TERMS OF RESTRICTED STOCK       Dole Food Company, Inc., a Delaware
corporation (the “Company”), has granted to the Participant named in the Grant
Notice provided to said Participant herewith (the “Grant Notice”) an award of a
number of restricted shares (the “Award” or the “Restricted Stock”) of the
Company’s common stock, par value $0.001 (the “Common Stock”) specified in the
Grant Notice. The Award is subject to the conditions set forth in the Grant
Notice, these Standard Terms and Conditions, and the Plan, each as amended from
time to time. For purposes of these Standard Terms and Conditions and the Grant
Notice, any reference to the Company shall include a reference to any
Subsidiary.   2.   VESTING OF RESTRICTED STOCK       The Award shall not be
vested as of the Grant Date set forth in the Grant Notice and shall be
forfeitable unless and until otherwise vested pursuant to the terms of the Grant
Notice and these Standard Terms and Conditions. After the Grant Date, subject to
termination or acceleration as provided in these Standard Terms and Conditions
and the Plan, the Award shall become vested as described in the Grant Notice
with respect to that number of shares of Restricted Stock as set forth in the
Grant Notice. Shares of Restricted Stock that have vested and are no longer
subject to forfeiture are referred to herein as “Vested Shares.” Shares of
Restricted Stock awarded hereunder that are not vested and remain subject to
forfeiture are referred to herein as “Unvested Shares.” Notwithstanding anything
contained in these Standard Terms and Conditions to the contrary, upon the
Participant’s Termination of Employment for any reason (including by reason of
death or disability), any then Unvested Shares (after taking into account any
accelerated vesting under Section 12 of the Plan) held by the Participant shall
be forfeited and canceled as of the date of such Termination of Employment.   3.
  RIGHTS AS STOCKHOLDER       From and after the Grant Date, the Participant
shall have all of the ownership, voting rights, dividend rights and all other
rights of a stockholder of the Company with respect to the Restricted Stock,
except that (i) such rights as to Unvested Shares shall terminate upon the
forfeiture of such Unvested Shares as and to the extent specifically provided in

 



--------------------------------------------------------------------------------



 



    Section 2 above and (ii) dividends payable in cash shall, with respect to
any Unvested Shares, be automatically reinvested in additional shares of Common
Stock at a purchase price per share equal to the Fair Market Value of a share of
Common Stock on the date such dividend is paid; provided, however that any
fractional share shall be rounded up to a whole share. Any additional shares of
Common Stock accrued for the Participant through dividends on Unvested Shares,
whether through reinvestment or through a dividend paid in shares of Common
Stock, shall be subject to the same restrictions on transferability and risk of
forfeiture as the Unvested Shares with respect to which they were distributed.  
4.   RESTRICTIONS ON RESALES OF SHARES       The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any Vested Shares, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.   5.   [RESERVED]   6.   NON-TRANSFERABILITY OF
UNVESTED SHARES       The Participant represents and warrants that the shares of
Restricted Stock are being acquired by the Participant solely for the
Participant’s own account for investment and not with a view to or for sale in
connection with any distribution thereof. The Participant further understands,
acknowledges and agrees that, except as otherwise provided in the Plan or as
permitted by the Administrator, the Unvested Shares may not be sold, assigned,
transferred, pledged or otherwise directly or indirectly encumbered or disposed
of.   7.   OTHER AGREEMENTS SUPERSEDED       The Grant Notice, these Standard
Terms and Conditions and the Plan constitute the entire understanding between
the Participant and the Company regarding the Restricted Stock. Any prior
agreements, commitments or negotiations concerning the Restricted Stock are
superseded.   8.   LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED STOCK
      Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in connection with the Award.
Nothing in the Plan, in the Grant Notice, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer

3



--------------------------------------------------------------------------------



 



    upon the Participant any right to continue in the Company’s service nor
limit in any way the Company’s right to terminate the Participant’s service at
any time for any reason.   9.   GENERAL       In the event that any provision of
these Standard Terms and Conditions is declared to be illegal, invalid or
otherwise unenforceable by a court of competent jurisdiction, such provision
shall be reformed, if possible, to the extent necessary to render it legal,
valid and enforceable, or otherwise deleted, and the remainder of these Standard
Terms and Conditions shall not be affected except to the extent necessary to
reform or delete such illegal, invalid or unenforceable provision.       The
headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
      These Standard Terms and Conditions shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.       These Standard Terms and Conditions
shall be construed in accordance with and governed by the laws of the State of
Delaware, without regard to principles of conflicts of law.       In the event
of any conflict between the Grant Notice, these Standard Terms and Conditions
and the Plan, the Grant Notice and these Standard Terms and Conditions shall
control. In the event of any conflict between the Grant Notice and these
Standard Terms and Conditions, the Grant Notice shall control.       All
questions arising under the Plan or under these Standard Terms and Conditions
shall be decided by the Administrator in its total and absolute discretion.  
10.   ELECTRONIC DELIVERY       By executing the Grant Notice, the Participant
hereby consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, and the
Restricted Stock via Company web site or other electronic delivery.

4